Citation Nr: 1743726	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a sleep disorder, to include insomnia.


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1978 to May 1982. He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In his December 2013 Form 9 Substantive Appeal, the Veteran requested a Travel Board hearing, which he then withdrew by letter dated December 2014. The Board remanded the claims for VA examinations in October 2015. This matter has since been returned to the Board for review.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's tinnitus manifested in service and is attributable to service.

2. The Veteran has not been diagnosed with a sleep disorder, to include insomnia.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for the establishment of entitlement to service connection for a sleep disorder, to include insomnia, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA notified the Veteran in November 2011 of the information and evidence needed to complete his tinnitus and insomnia claims. VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording a VA examination. The RO associated the Veteran's available private treatment records with the claims file. VA examined the Veteran in November 2015. 

Despite adequate efforts to obtain the Veteran's service treatment records, the National Personnel Records Center (NPRC) could not confirm the existence of service medical records, and a November 2012 VA Memorandum confirmed the unavailability of his service records. Where a Veteran's service treatment records are unavailable through no fault of a Veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings and conclusions, and to consider carefully the benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 38 U.S.C.A. § 5107 (a) (West 2014); 38 C.F.R. § 3.303 (a) (2016). The Board is satisfied that a diligent effort, though unavailing, was undertaken to acquire the service treatment records. 

The October 2015 Board remand directed VA identify the specific dates of the Veteran's National Guard service records. The Board notes that the specific dates of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) for the Veteran's National Guard service have not been verified. Verification of reserve service periods is important, as service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or an injury incurred or aggravated by INACDUTRA. 38 U.S.C.A. §§ 101 (24), 106, 1110; see also Cahall v. Brown, 7 Vet. App. 232, 237 (1994). Copies of the Veteran's Army Leave and Earnings Statements from March 1984 to November 1987 have been associated with the claims file, which identifies payment for that period of time. The Board is satisfied that there has been an extensive search for the Veteran's National Guard service dates and treatment records. 

Finally, the Board notes that, as discussed in greater detail below, the Veteran's claim for service connection for a sleep disorder to include insomnia fails to the lack of a current disability.  Hence, the Board discerns no prejudice in any failure to obtain records relevant to the Veteran's time in service.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

II. Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)). The absence of any one element will result in denial of service connection.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus because it was caused by noise exposure during service. He reported some problems during service, which continued while in the Army National Guard, with service as a gunner and tank commander. See November 2011 Statement in Support of Claim; December 2013 VA Form 9 Substantive Appeal. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for the Veteran's tinnitus. First, there is evidence of a current disability, insofar as the Veteran has indicated that he has tinnitus. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation). 

Second, there is evidence of an in-service event, as the Veteran provided competent and credible lay statements regarding noise exposure in service. See 38 C.F.R. § 3.303 (a); 38 U.S.C.A. § 1154 (b). Specifically, the Veteran reported that his tinnitus started between 1981 to 1982, as an intermittent buzzing sound in both ears, lasting days in duration, and occurring a few times per month. See November 2015 VA examination. His history of noise exposure included fire arms and aircraft noise. See November 2015 VA examination. 

Third, the Veteran has provided competent and credible evidence of a nexus between his tinnitus and his active duty service, i.e., the third requirement for service connection.   In that regard the Veteran is competent to report the onset of his symptoms, to identify the condition of tinnitus, and to describe a continuity of symptomatology.  The Board has no reason to doubt the credibility of the Veteran's statements.

The Board notes that there is evidence against the claim insofar as a VA audiologist opined that the Veteran's tinnitus was less likely than not due to military noise exposure.  See November 2015 VA examination.  However, the examiner did not address the Veteran's lay statements regarding the onset of his tinnitus during service.  Thus, the Board finds the VA examiner's opinion has little probative value. 

The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted. See Gilbert, 1 Vet. App. at 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 



B. Insomnia

The Veteran attributes the start of his sleep problems due to fear during his deployment to the Persian Gulf during the hostage crisis in Iran in the late 1970s; he reported sleep problems started in the Navy and continued during his service in the Army National Guard. 

VA examined the Veteran in November 2015, and although the Veteran reported difficulty falling and staying asleep once every week or two, the examiner opined that the Veteran did not meet the diagnostic criteria for insomnia, nor did he have a current mental disorder diagnosis that meets DSM criteria. The Board finds most probative the November 2015 VA opinion that concluded that the Veteran has no diagnosis of a sleep disorder to include insomnia, as it was based upon a review of the claims file, considered the Veteran's lay assertions, and provided an informed rationale as to the opinion rendered. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Since the evidence does not show that the Veteran has had insomnia at any time during the pendency of his claim, or prior to the claim, the Board finds that the Veteran is not entitled to service connection. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's private treatment records make no reference to insomnia as a medical problem at any time. The record is devoid of assertions that the Veteran experienced insomnia at any specific time relevant to this claim, and there is no diagnosis of insomnia. Significantly, in August 2010, the Veteran denied both sleep disorders and nervous or psychiatric disorders in his medical examination report for his commercial driver fitness determination.


Therefore, the requirement of a current disability has not been met. Accordingly, 
the Board finds that entitlement to service connection for a sleep disorder, to include insomnia, must be denied.


ORDER

Service connection for tinnitus is granted.

Service connection for a sleep disorder, to include insomnia, is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


